Exhibit 99.2 First Quarter 2017 Supplemental Information 1 TABLE OF CONTENTS Company Information 3 Forward-Looking Statements 5 Earnings Release Text 6 Financial Highlights 10 Balance Sheets Consolidated by quarter 11 Statements of Operations, FFO & CORE FFO Consolidated 12 Consolidated – Trailing 5 Quarters 13 Fee and Other Income 14 Adjusted EBITDA and Coverage Ratios 15 Portfolio Data: Loan Portfolio Data 16 Real Estate Portfolio Data 17 Real Estate Properties, Changes in the portfolio 18 Real Estate Properties as of March 31, 2017 19 Indebtedness Overview 20 Definitions 21 2 RAIT Financial Trust March 31, 2017 Company Information: RAIT Financial Trust is an internally-managed real estate investment trust that provides debt financing options to owners of commercial real estate and owns a portfolio of commercial real estate properties located throughout the United States. Corporate Headquarters Two Logan Square 100 N. 18th Street, 23rd Floor Philadelphia, Pa 19103 Trading Symbol NYSE: “RAS” Investor Relations Contact Andres Viroslav Two Logan Square 100 N. 18th Street, 23rd Floor Philadelphia, Pa 19103 3 Common and Preferred Stock Information: For the Three Months Ended March 31, 2017 December 31, 2016 September 30, 2016 June30, March 31, Common: Share Price, period end $ Share Price, high $ Share Price, low $ Dividends declared $ Dividend yield, period end % Common shares outstanding Weighted Average common shares, basic Weighted Average common shares, diluted Preferred: Series A Shares outstanding Share price, period end $ Par, per share $ Par $ Dividend $ Yield % Series B Shares outstanding Share price, period end $ Par, per share $ Par $ Dividend $ Yield % Series C Shares outstanding Share price, period end $ Par, per share $ Par $ Dividend $ Yield % Series D (not publicly traded) Shares outstanding Par, per share $ Par $ Coupon % 4 Forward-Looking Statements This supplement may contain certain forward-looking statements within the meaning of Section 27A of the Securities Act of 1933, as amended, and Section 21E of the Securities Exchange Act of 1934, as amended. Such forward-looking statements can generally be identified by our use of forward-looking terminology such as “2017 expectations,” “guidance,” “may,” “plan”, “should,” “expect,” “intend,” “anticipate,” “estimate,” “believe,” “seek,” “opportunities” or other similar words or terms. Because such statements include risks, uncertainties and contingencies, actual results may differ materially from the expectations, intentions, beliefs, plans or predictions of the future expressed or implied by such forward-looking statements. RAIT’s forward-looking statements include, but are not limited to, statements regarding RAIT’s plans and initiatives and 2017 expectations to (i) simplify its business model, (ii) focus on its core commercial real estate lending business, (iii) increase loan origination levels, when compared to 2016, as capital from non-lending related asset sales is re-deployed, (iv) deleverage by using cash generated by asset sales to repay debt, (v) opportunistically divest and maximize the value of RAIT’s legacy REO portfolio and existing property management operations and, ultimately, minimize REO holdings, (vi) significantly reduce its total expense base, (vii) continue to sell non-lending assets, (viii) achieve significant annual expense savings in connection with the internalization of IRT, (ix) sell in whole or substantial part its Urban Retail property management business and achieve costs savings in connection with such sale,(x) enhance its long-term prospects and create value for its shareholders and (xi) whether and when RAIT will be able to recognize a gain, which will offset the non-cash loss on deconsolidation of properties reported for the quarter ended March 31, 2017. Such forward-looking statements are based upon RAIT’s historical performance and its current plans, estimates, predictions and expectations and are not a representation that such plans, estimates, predictions or expectations will be achieved. Because such statements include risks, uncertainties and contingencies, actual results may differ materially from the expectations, intentions, beliefs, plans or predictions of the future expressed or implied by such forward-looking statements. Risks, uncertainties and contingencies that may affect the results expressed or implied by RAIT’s forward-looking statementsinclude, but are not limited to: (i) whether RAIT will be able to continue to implement its strategy to transition RAIT to a more lender focused, simpler, and more cost-efficient business model, to deleverage and to generate enhanced returns for its shareholders; (ii) whether RAIT will be able to continue to opportunistically divestRAIT’s legacy REO portfolio and existing property management operations and the majority of RAIT’s non-lending assets; (iii) whether anticipated cost savings from the internalization of IRT will be achieved; (iv) whether the divestiture of RAIT’s commercial real estate portfolio and other non-lending assets will lead to lower asset management costs and lower expenses; (v) whether RAIT will be able to reduce compensation and G&A expenses and indebtedness; (vi) whether RAIT’s changes to its Board composition andleadership and to its executive management team will lead to enhanced value for shareholders; (vii) whether RAIT will be able to create sustainable earnings and grow book value; (viii) whether RAIT will be able to redeploy capital from non-lending related asset sales; (ix) whether RAIT will be able to increase loan origination levels; (x) whether the disposition of non-core assets, reductions in debt levels and expected loan repayments will impact RAIT’s earning and CAD; (xi) whether RAIT will continue to pay dividends and the amount of such dividends; (xii) whether RAIT will be able to organically increase reliance on match-funded asset-level debt; (xiii) overall conditions in commercial real estate and the economy generally; (xiv) whether market conditions will enable us to continue to implement our capital recycling and debt reduction plan involving selling properties and repurchasing or paying down our debt; (xv) whether we will be able to originate sufficient bridge loans; (xvi) changes in the expected yield of our investments; (xvii) changes in financial markets and interest rates, or to the business or financial condition of RAIT or its business; (xviii) whether RAIT will generate any CMBS gain on sale profits; (xix) whether our management changes will be successfully implemented; (xx) whether RAIT will be able to aggregate sufficient loans or whether market conditions will permit RAIT to complete future securitizations of floating rate loans; (xxi) whether and when RAIT will be able to recognize a gain, which will offset the non-cash loss on deconsolidation of properties reported for the quarter ended March 31, 2017; (xxii) whether RAIT will have any legal obligations on the non-recourse debt on its industrial real estate portfolio; (xxiii) RAIT may not be able to recognize a gain, which will offset the non-cash loss on deconsolidation of properties reported for the quarter ended March 31, 2017, until all the properties in the industrial portfolio are sold and the timing of such sales is controlled by the lender referenced above and RAIT may recognize additional similar non-cash losses on future sales of less than all of the remaining properties until all of such properties are sold; (xxiv) the availability of financing and capital, including through the capital and securitization markets; (xxv) risks, disruption, costs and uncertainty caused by or related to the actions of activist shareholders, including that if individuals are elected to our Board with a specific agenda, it may adversely affect our ability to effectively implement our business strategy and create value for our shareholders and perceived uncertainties as to our future direction as a result of potential changes to the composition of our Board may lead to the perception of a change in the direction of our business, instability or a lack of continuity which may be exploited by our competitors, cause concern to our current or potential customers, and may result in the loss of potential business opportunities and make it more difficult to attract and retain qualified personnel and business partners; and (xxvi) other factors described in RAIT’s Annual Report on Form 10-K, Quarterly Reports on Form 10-Q and in other filings with the SEC. RAIT undertakes no obligation to update these forward-looking statements to reflect events or circumstances after the date hereof or to reflect the occurrence of unanticipated events, except as may be required by law. 5 RAIT Financial Trust Announces First Quarter 2017 Financial Results and Declares First Quarter 2017 Dividend on RAIT’s Common Shares First quarter senior loan originations increased to $120 million
